UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2274


In re: DERICK FALLIN, a/k/a Black,

                     Petitioner.



               On Petition for Writ of Mandamus. (1:11-cr-00353-RDB-1)


Submitted: December 20, 2019                                      Decided: March 17, 2020


Before GREGORY, Chief Judge, and WILKINSON and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derick Fallin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derick Fallin petitions for a writ of mandamus, alleging the district court has unduly

delayed acting on his 18 U.S.C. § 3582(c)(2) (2018) motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Fallin’s § 3582(c)(2) motion on November 15, 2019.

Accordingly, because the district court has recently decided Fallin’s case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2